IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) a &
v. ) CASENO.
) Title 21, United States Code,
JERRY BRIAN STARR, ) Sections 841(a)(1), (b)(1)(A),
) (b)(1)(B), (b\CL)(O), (h), and 846
Defendant. ) JU nc gee .
COUNT 1
(Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 846)
The Grand Jury charges:
1. From on or about May 1, 2018 to on or about November 3, 2019, the exact dates

unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and elsewhere,
Defendant JERRY BRIAN STARR, and others known and unknown to the Grand Jury, did
knowingly and intentionally combine, conspire, confederate, and agree with each other to
distribute 50 grams or more of methamphetamine, a Schedule II controlled substance, and
mixtures and substances containing detectable amounts of heroin and fentanyl, Schedule II
controlled substances, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A),
and (b)(1)(C).

All in violation of Title 21, United States Code, Section 846.
COUNT 2
(Distribution of Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

The Grand Jury further charges:

2. On or about July 14, 2018, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendant JERRY BRIAN STARR did knowingly and intentionally distribute 5
grams or more of methamphetamine, a Schedule II controlled substance, in violation of Title 21,
United States Code, Sections 841(a)(1) and (b\(1)(B).

COUNT 3 .
' (Distribution of Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges: |

3. On or about July 24, 2018, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendant JERRY BRIAN STARR did knowingly and intentionally distribute a
mixture and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)DCO).

COUNT 4
(Distribution of Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

4, On or about January 16, 2019, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant JERRY BRIAN STARR did knowingly and intentionally distribute a
mixture and substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)A)(C).
COUNT 5
(Distribution of Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)C1)(C))

The Grand Jury further charges:

5. On or about February 16, 2019, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendant JERRY BRIAN STARR did knowingly and intentionally
distribute a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(C).

COUNT 6
(Distribution of Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

6. On or about March 5, 2019, in the Northern District of Ohio, Eastern Division,
and elsewhere, Defendant JERRY BRIAN STARR did knowingly and intentionally distribute a
mixture and substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)1)(C).

COUNT 7
(Distributing Controlled Substances by Means of the Internet, 21 U.S.C. § 841(h))

The Grand Jury further charges: .

7. From on or about May 1, 2018 to on or about November 3, 2019, the exact dates
unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and elsewhere,
Defendant JERRY BRIAN STARR, and others known and unknown to the Grand Jury, did
knowingly and intentionally deliver, distribute, and dispense a controlled substance by means of

the internet: to wit, Defendant used dark net marketplace accounts to distribute 50 grams or more
of methamphetamine and mixtures and substances containing detectible amounts of heroin and
fentanyl, Schedule II controlled substances, in violation of Title 21, United States Code, Sections
841(h), (b)(1)(A), and (6) )(C).

FORFEITURE
The Grand Jury further charges:

8. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegations of Counts 1 through 7 are incorporated herein by reference. As a
result of the foregoing offenses, Defendant JERRY BRIAN STARR shall forfeit to the United
States any and all property constituting, or derived from, any proceeds he obtained, directly or
indirectly, as the result of such violations; and, any and all of his property used or intended to be

used, in any manner or part, to commit or to facilitate the commission of such violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
